DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
As an example of some of the narrative and unclear language the Examiner provides the suggestions below. The Examiner advises the applicant’s that this list is not exhaustive but should be used as a guide to amend all the similarly worded limitations to remove the unclear language and align the language with current U.S. practice. In claim 1, “an engagement portion which becomes engageable with a hole edge portion” should be amended to recite -- an engagement portion configured to engage with a hole edge portion --, this avoids the unclear language and makes it clear that the hole edge portion is not a required element but a functional capability of the positively recited engagement 
In regards to claim 10, the wherein clause of the claim is awkwardly worded and unclear. Again this appears to be due to a poor literal translation into English. Particularly the limitation “as the attachment portion of the sleeve member for the filler pipe”. The sleeve member of claim 1 comprises an attachment portion, so the limitation that the main portion includes the sleeve member as the attachment portion is unclear.
In regards to claim 2, “an inner face” in line 2 of the claim is unclear as an inner face is introduced in claim 1 so it is not clear if this is a new inner face or if it is the same inner face. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 2013/0206757 (Nagai).
In re claim 1, Nagai discloses a sleeve member (17 and 40) for a filler pipe, wherein the filler pipe passes through the sleeve member internally and is positioned with an upper end thereof on a fuel supply portion formed on an outside panel forming an outside of an automobile through a through hole formed in an inside panel forming a wheel house of the automobile (all intended use of the positively recited sleeve body, these limitations do not breathe live or meaning into the claims as the body sets forth the structure which makes up the sleeve member), comprising: 
an attachment portion (upper rim of 17 shown attached to body panel 12 in fig.2 ) relative to the outside panel; 
a main seal portion (flange of 40 best shown where call out 40 is in fig.5) elastically deformed and pressed against an inner face facing a space formed between the inside panel and the outside panel in such a way so as to surround the through hole by an insertion into the through hole (capable of an in fact functions as claimed, see fig.2, also see para.40); and 
an engagement portion (bottom flange portion of 40 best shown by callout 40 in fig.2) which becomes engageable with a hole edge portion of the through hole positioned on an outer-face side of the inside panel by the insertion into the through hole (capable of an in fact functions as claimed, see fig.2).
In re claim 3, Nagai discloses an elastically deformable portion (40a) is formed between the attachment portion and the main seal portion (fig.2).

In re claim 5, Nagai discloses the sleeve member for a filler pipe according to claim 4, wherein the cover portion is formed at a portion located between the main seal portion and the attachment portion (fig.2).
In re claim 6, Nagai discloses the engagement portion is elastically deformed and pressed against the hole edge portion of the through hole in such a way so as to surround the through hole (capable of an in faction functions as claimed, see para.40 and fig.2).
In re claim 7, Nagai discloses the main seal portion has a skirt shape (see fig.2 and 5) wherein a pressing side relative to the inner face of the inside panel is a bottom side (fig.2).
In re claim 10, Nagai discloses a fuel supply portion forming device (everything but the filler pipe and the body of the vehicle shown in fig.2), comprising: 
a main member portion (main member portion of 17) shaping a concave portion forming the fuel supply portion (fig.2); and 
a lid (16) opening and closing an entrance of the concave portion (para.33), wherein the main member portion includes the sleeve member for the filler pipe according to claim 1 (see the rejection of claim 1) as the attachment portion of the sleeve member for the filler pipe.
Allowable Subject Matter
Claims 2, 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record, alone or in combination teaches or fairly suggests a stopper portion provided in a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lorenc (2013/0249235) and Jakobs (9,039,063) are both sleeve members for fuel pipes and both appear to anticipate at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615. The examiner can normally be reached M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Timothy P. Kelly/Primary Examiner, Art Unit 3753